Third District Court of Appeal
                               State of Florida

                         Opinion filed March 9, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D21-978
                        Lower Tribunal No. 17-1202
                           ________________


                               Credo LLC,
                                  Appellant,

                                     vs.

 Old Republic National Title Insurance Company, etc., et al.,
                                 Appellees.


     An Appeal from the Circuit Court for Miami-Dade County, Oscar
Rodriguez-Fonts, Judge.

     Roniel Rodriguez IV, P.A., and Roniel Rodriguez IV, for appellant.

     Levine Kellogg Lehman Schneider + Grossman LLP, and Stuart I.
Grossman, Matthew J. McGuane, and Anthony (Tony) Bell, for appellee Old
Republic National Title Insurance Company.


Before FERNANDEZ, C.J., and LOGUE, and HENDON, JJ.

     PER CURIAM.

     Affirmed.